Per Curiam.

Though the recovery, in this case, is trifling, yet we are bpvind to reverse the judgment. The justice sets *411forth the evidence before him, and there is no room left for any intendment. From the evidence appearing on the return of the justice, no right, of action whatever was shown by the plaintiff. There was no evidence that the plaintiff ever paid the tax for the defendant, or demanded it of him. The remedy given by the statute to the collector is by distress; and even admitting that an action would lie, a default in not paying on demand was necessary to be shown. It would be an alarming doctrine to say that a collector of taxes might sue immediately every person upon his assessment roll, without first demanding payment of the taxes.
Judgment reversed, (a)

 See Beach v. Vandenburgh, ante, 361.